— Order, Supreme Court, New York County (David H. Edwards, Jr., J.), entered April 23, 1984, granting defendant’s motion to reargue its earlier motion for an order vacating plaintiffs’ entire set of interrogatories, which motion had been denied, and, on reargument, granting the motion, unanimously modified, on the law, *608with costs and disbursements, to the extent of denying the motion to vacate and, except as thus modified, affirmed.
It was error to vacate plaintiffs’ set of interrogatories, the propriety of which has been previously upheld in E. Cuker, Inc. v New York Prop. Ins. Underwriting Assn. (98 AD2d 621) and Henning v United States Fid. & Guar. Co. (89 AD2d 1066), where essentially identical interrogatories were involved. Concur — Sandler, J. P., Sullivan, Carro and Milonas, JJ.